Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot as the amendment to the independent claims necessitates a new grounds of rejection. 

Examiner notes, an interview conducted on September 9, 2022 resulted in an amendment which would place the case in a condition for allowance. Examiner provided Applicant a deadline of September 30, 2022 to review, approve, and submit the amendment as a supplemental amendment to proceed to allowance. Applicant has not responded. As such, this action is issued. If Applicant wishes to proceed with the amendment as proposed before prosecution closes, Applicant must file a response after final under the AFCP 2.0 program within the statutory time period for reply to this action. Any amendment which is not substantively the same as discussed in the amendment will be reviewed but will require additional consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over US  KR 2018061874 by Kim et al (hereinafter Kim ‘874) in view of US 20130057023 by Kim et al (hereinafter Kim). 
 
Regarding Claim 1, Kim ‘874 discloses a solar collection apparatus configured to attach to the underside of a vehicle including mounts which attach to the bottom side thereof and vertically extending supports extending from the mounts (Fig. 1 teaching the claimed “a structure attachment portion including one or more mounts configured to be attached to a bottom side of the structure opposite a top side of the structure, the structural attachment portion further including one or more generally vertical supports extending from the one or more mounts wherein the structure attachment portion is distinct from the structure”). 

Kim ‘874 discloses a solar collector array connected to the support (Fig. 1 teaching the claimed “at least one solar panel potion attached to the structure attachment portion, the at least one solar panel portion configured to hold one or more solar panels”). The support surface is a structurally and materially distinct element from the solar panels and the solar panel support such that each is “distinct” as required by the claimed “wherein the structure attachment portion is distinct from the structure, wherein the at least one solar panel portion is distinct from the structure attachment portion, and wherein the structure attachment portion and the at least one solar panel portion are distinct from the one or more solar panels”. The support structure fully supports the weight of the panels above the vehicle in the same manner as claimed (Fig. 1 teaching the claimed “wherein the structure attachment portion fully supports the weight of the at least one solar panel portion, the structure attachment portion supporting the at least one solar panel portion adjacent to the top surface of the structure when the structure attachment portion encloses at least a portion of the structure”. 

Kim ‘874 fails to express disclose the panels are movable. 

However, However, Kim discloses a solar panel tracking apparatus attached to a vehicle surface wherein the solar panel support which holds a plurality of solar panels (11 Fig. 1) is movable about two directions in relation to a vehicle surface by use of actuators (18 Fig. 4-6 teaching the claimed “the at least one solar panel portion moveable in at least two directions relative to the structure attachment portion”). Kim discloses the actuators move support rails so as to tilt the panels to track the sun during the day ([0010] teaching the claimed “one or more actuators coupled to the at least one solar panel portion, the one or more actuators configured to move the at least one solar panel portion relative to the structure attachment portion”). 

Kim also discloses the use of sensors to assist in tracking solar movement during the day to optimize the solar panel positioning via use of for example, a tilt sensor ([0050-0052] teaching the claimed “one or more sensors configured to track at least one of a position or movement of the solar panel portion relative to at least one of the structure attachment portion or the structure;  the one or more sensors including at least one of an accelerometer, a tilt meter, a gyroscopic sensor, a capacitive displacement sensor, an inclinometer, or an optical sensor”). Kim also discloses use of a controller to receive data from the sensors and control the actuators ([0048]-[0051] teaching the claimed “and a controller operably coupled to the one or more actuators and the one or more sensors responsive to 
the one or more sensors sensing, the controller configured to control the one or more actuators so the one or more solar panels held by the at least one solar panel portion generally face the sun”). 

Kim ‘874’s design would be improved by use of Kim’s two-axis tracking so as to increase solar capture and as such, it would have been obvious to a skilled artisan to employ the actuator system disclosed by Kim into Kim ‘874’s assembly, in order to increase solar capture through two-axis solar tracking. 

Regarding Claim 3, modified Kim ‘874 teaches a device as discussed above.  While modified Kim ‘874 does not teach the materials used, both Andretich and Kim are specifically directed to vehicles (where steel and aluminum are very common materials).

Therefore, absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to use steel and aluminum respectively for the features cited, as these are common materials in vehicles.  The examiner notes that materials selection according to suitability or intended use is within the ambit of one of ordinary skill in the art.
 
Regarding Claim 4, modified Kim ‘874 discloses two or more actuators wherein a corner actuator moves the panel in a direction opposing the direction a center actuator moves the panel (Kim Fig. 1-6 teaching the claimed “wherein the one or more actuators include: a first actuator configured to controllably move the at least one solar panel portion in an azimuth direction responsive to direction from the controller;  and a second actuator configured to controllably move the at least one solar panel portion in an altitude direction responsive to direction from the controller”).  
 
Regarding Claim 5, modified Kim ‘874 discloses the panel portion including the base and a holder moveably coupled to the base (Kim Fig. 1-6 teaching the claimed “wherein the at least one solar panel portion includes a base moveably coupled to the structure attachment portion and a holder moveably coupled to the base, the holder configured to hold the one or more solar panels, the base moveable relative to the structure attachment portion using the first actuator and the holder moveable relative to the base using the second actuator”).  
 
Regarding Claim 6, modified Kim ‘874 discloses actuators may include pneumatic or hydraulic cylinder actuators (Kim 18 Fig. 6 teaching the claimed “wherein the first actuator includes a bearing apparatus that couples the at least one solar panel portion to the structure attachment portion and the second actuator includes a piston”) such that when selecting actuators for use in two-axis tracking of the panels, the known, routine and conventional actuators disclosed by Kim ‘874 would be an obvious selection.  
 
Regarding Claim 7, modified Kim ‘874 discloses the use of a plurality of solar panel assemblies (Fig. 1 for example teaching the claimed “wherein the at least one solar panel portion includes a first solar panel portion and a second solar panel portion, and wherein the first solar panel portion is distinct from and operates independently from the second solar panel portion”).  
 
Regarding Claim 8, modified Kim ‘874 discloses the use of a plurality of solar cells forming panels wherein a plurality of panels may be included in one array (Fig. 1 teaching the claimed “wherein the one or more solar panels are reversibly coupled to the at least one solar panel portion”). As an ordinary artisan may which to remove panels for repair or replacement, absent an expressed teaching of permanent affixation, it would be obvious to allow for the panels to be “reversibly” installed. 
 
Regarding Claim 9, modified Kim ‘874 discloses the sensors may include a magnetometer (Kim [0048] teaching the claimed “wherein the one or more sensors further include a magnetometer”).  
 
Regarding Claim 10, modified Kim ‘874 discloses a GPS may be used to detect the location of the device (Kim [0048]) thereby rendering obvious its use in modified Andretich’s vehicle, teaching the claimed “further comprising a global positioning system receiver configured to detect a geographical location of the solar tracking apparatus”. 
 
Regarding Claim 12, modified Kim ‘874 is silent as to the weight of the device, however, as the solar assembly is mounted above a wheelchair (Fig. 1), it would be obvious to minimize the weight so as to reduce the risk of buckling and injuring the wheelchair user, thereby rendering obvious the claimed “wherein the solar tracking apparatus weighs less than 1000 pounds”. 
 
Regarding Claim 13, although modified Kim ‘874 is silent as to the waterproof and dustproof nature of the apparatus, it is routine and conventional in the art to prevent moisture ingress into panels due to degradation and to prevent dust collection due to blocking solar absorption therefore, a skilled artisan would appreciate that any panel for use outdoors with the possibility of exposure to the elements would necessarily be waterproof and dustproof to ensure operation, thereby rendering obvious the claimed “wherein the solar tracking apparatus is waterproof and dustproof”. 
 
Regarding Claim 14, Kim ‘874 discloses a solar collection apparatus configured to attach to the underside of a vehicle (Fig. 1 teaching the claimed “ structure including a top surface”) including mounts which attach to the bottom side thereof and vertically extending supports extending from the mounts (Fig. 1 teaching the claimed “a solar tracking apparatus including a structure attachment portion including one or more mounts directly attached to a bottom side of the structure opposite a top side of the structure, the one or more mounts attached to the weight supporting portion of the one or more supports extending upwardly from the one or more mounts wherein the structure attachment portion is distinct from the structure”). 

Kim ‘874 discloses a solar collector array connected to the support (Fig. 1 teaching the claimed “at least one solar panel potion attached to the structure attachment portion, the at least one solar panel portion configured to hold one or more solar panels”). The support surface is a structurally and materially distinct element from the solar panels and the solar panel support such that each is “distinct” as required by the claimed “wherein the structure attachment portion is distinct from the structure, wherein the at least one solar panel portion is distinct from the structure attachment portion, and wherein the structure attachment portion and the at least one solar panel portion are distinct from the one or more solar panels”. The support structure fully supports the weight of the panels above the vehicle in the same manner as claimed (Fig. 1 teaching the claimed “wherein the at least one solar panel portion is positioned adjacent to the top surface and the structure attachment portion fully supports the weight of the at least one solar panel portion”. 

Kim ‘874 fails to express disclose the panels are movable. 

However, However, Kim discloses a solar panel tracking apparatus attached to a vehicle surface wherein the solar panel support which holds a plurality of solar panels (11 Fig. 1) is movable about two directions in relation to a vehicle surface by use of actuators (18 Fig. 4-6 teaching the claimed “the at least one solar panel portion moveable in at least two directions relative to the structure attachment portion”). Kim discloses the actuators move support rails so as to tilt the panels to track the sun during the day ([0010] teaching the claimed “one or more actuators coupled to the at least one solar panel portion, the one or more actuators configured to move the at least one solar panel portion relative to the structure attachment portion”). 

Kim also discloses the use of sensors to assist in tracking solar movement during the day to optimize the solar panel positioning via use of for example, a tilt sensor ([0050-0052] teaching the claimed “one or more sensors configured to track at least one of a position or movement of the solar panel portion relative to at least one of the structure attachment portion or the structure;  the one or more sensors including at least one of an accelerometer, a tilt meter, a gyroscopic sensor, a capacitive displacement sensor, an inclinometer, or an optical sensor”). Kim also discloses use of a controller to receive data from the sensors and control the actuators ([0048]-[0051] teaching the claimed “and a controller operably coupled to the one or more actuators and the one or more sensors responsive to 
the one or more sensors sensing, the controller configured to control the one or more actuators so the one or more solar panels held by the at least one solar panel portion generally face the sun”). 

Kim ‘874’s design would be improved by use of Kim’s two-axis tracking so as to increase solar capture and as such, it would have been obvious to a skilled artisan to employ the actuator system disclosed by Kim into Kim ‘874’s assembly, in order to increase solar capture through two-axis solar tracking. 

Regarding Claim 15, modified Kim ‘874 discloses the structure may be a vehicle (Kim ‘874 Fig. 1 teaching the claimed “wherein the structure includes a moveable structure”).  
 
Regarding Claim 16, modified Kim ‘874 fails to disclose a trailer but instead discloses a wheelchair. However, it would be obvious to use any vehicle, including a trailer, in modified Kim’s design based on the needs of the user, trailers are routine and conventional vehicles much like motorized wheelchairs, thereby rendering obvious the claimed “teaching the claimed “wherein the moveable structure includes a utility trailer”. 
 
Regarding Claim 17, modified Kim ‘874 discloses a wheelchair as the structure, and when in operation, the wheelchair can be parked and as such, be considered a stationary structure, thereby rendering obvious the claimed “wherein the structure includes a stationary structure”.  

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim ‘874. 

Regarding Claim 20, Kim discloses a solar tracking method comprising using a controller to receive data from one or more sensors which track solar movement for a solar panel relative to a support structure and may include for example a title sensor  ([0048]-[0051] teaching the claimed “at a controller, receiving one or more characteristics sensed by one or more sensors, the one or more sensors configured to track at least one of a position or movement of at least one solar panel portion relative to at least one of the structure attachment portion or a structure, the one or more sensors including at least one of an accelerometer, a tilt meter, a gyroscopic sensor, a capacitive displacement sensor, an inclinometer, or an optical sensor”). The data from the sensors is then used by the controller to move one or more actuators which allows for two-axis movement of the solar panels relative to the support structure wherein the actuators are distinct from the support structure ([0048]-[0051] teaching the claimed “Transmitting direction from the controller to one or more actuators responsive to receiving direction from the controller, moving the at least one solar panel portion in at least two directions relative to the structure attachment portion with one or more actuators coupled to the controller so one or more solar panels coupled to the at least one solar panel portion face the sun, wherein the one or more actuators are distinct from the structure attachment portion”). Kim requires no individual involvement in the operation outside turning on the device ([0060] teaching the claimed “with interaction from an individual including at most at least one of turning on the solar tracking apparatus or input to start moving the at least one solar panel portion so the one or more solar panels face the sun”). 

	Kim fails to disclose a structure distinct from the support structure. 

	However, Kim ‘874 discloses mounting a solar panel above a wheelchair (Fig. 1 teaching the claimed “wherein the structure attachment portion is distinct from the structure and from the one or more solar panel portion”). 

	Kim’s two-axis tracking device allows for solar tracking for increased absorption/output and as Kim ‘874 seeks to utilizes solar energy in conjunction with a trailer to provide shelter, it would have been obvious to a skilled artisan to use Kim’s assembly with Kim’874’s wheelchair, for increased output of the trailer wing shelter configuration. 

In combination, modified Kim’s wheelchair has a top surface on which solar panels are installed and a back surface which supports the solar arrays via supports and mounts (Kim ‘874 Fig. 1 teaching the claimed “a structure including a top surface and a weight supporting portion spaced from the top surface”). As the entire weight of the array would be supported via the support, the top surface does not support the weight whereas the back does, reading on the claimed “wherein the top surface is not configured to support a weight of the tracking apparatus and the weight supporting portion is able to support a weight of the solar tracking apparatus.”

The support rails which are mounted to the support surface (142 Fig. 2, 3 teaching the claimed “the structure attachment portion is coupled or couplable to the structure”. Although Kim ‘874 is silent as to how the rails are mounted, in order to be fixed to a vertical support panel, it is necessarily true that they must be affixed in some manner, thereby the means by which they are affixed, being routine and conventional in the art such as for example, bolts, would constitute the claimed “the one or more mounts attached to the weight supporting portion”. The claimed subject matter simply combines prior art elements according to known methods to yield predictable results.  See MPEP 2141 (III) Rationale A, KSR v. Teleflex (Supreme Court 2007). 


Panel supports which extend from a position wherein the support rails are mounted on the structure to the panel assembly (Kim 12 Fig. 1 teaching the claimed “wherein the structure attachment portion include one or more supports extending from the one or more mounts, the one or more mounts attached to the weight supporting portion and the one or more supports extending upwardly from the one or more mounts generally toward the top surface”).  

The solar panels of the tracking apparatus are coupled to the support structure on the top surface of the wheelchair (Kim Fig. 1, Andretich Fig. 2 teaching the claimed “the least one solar panel portion is coupled to the structure attachment portion, the at least one solar panel portion adjacent to the top surface”). 

Regarding Claim 21, modified Kim discloses the supports extend upward from the mounts.  Kim ‘874 discloses the supports extend from the mounts and the mounts extend horizontally from the supports (Kim ‘874 Fig. 1 teaching the claimed “wherein the one or more supports extending from the one or more mounts extend upwardly from the one or more mounts and the one or more mounts extend horizontally from the one or more support”). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘874 in view of Kim as applied to Claim 1 above, further in view of  US 20130192659 by Upton et al (hereinafter Upton). 

Regarding Claim 11, modified Kim ‘874 discloses the limitations of Claim 1 but fails to disclose a wind gauge. 

However, Upton teaches a solar tracker including a wind gauge ([0032] teaching the claimed “further comprising at least one wind gauge”) to account for extreme wind conditions.

Therefore, it would be obvious to one of ordinary skill in the art to modify the tracker of modified Kim ‘874 by including a wind gauge as an additional sensor, in order to protect the tracker and panel from extreme wind events.

Claims 18-19 are rejected under 35 U.S.C 103 as being unpatentable over Kim ‘874 in view of Kim, as applied above, further in view of WO2012071404 by Devillier. 

Regarding Claim 18, modified Kim ‘874 teaches the requirements of Claim 14 above but does not teach including a server powered by the panels.

Devillier teaches a solar tracker with a server attached to the panels (see page 19 teaching the claimed “further comprising a server operably coupled to the one or more solar panels, the server configured to provide an intranet”).  Therefore, it would be obvious to one of ordinary skill in the art to modify the structure of modified Kim ‘874 by using it to provide power to a server for internet access, in order to provide internet access (for example, the system could be deployed in disaster areas with power outages).

Regarding Claim 19, modified Kim ‘874 teaches that a power management system may be included, in order to store power from the cells (Devillier page 20 teaching the claimed “the solar tracking apparatus includes a power management system configured to receive and store electrical power from the one or more solar panels”).  Therefore, it would be obvious to one of ordinary skill in the art to provide such a system to the device of modified Kim ‘874, in order to store the generated power.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721